DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2018-09-18 (herein referred to as the Reply) where claim(s) 1-38 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
The identified claim limitation(s) is/are: 

Claim(s) 25
	a first sending module for sending a first portion
		generic holder: a first sending module
		functional language: for sending a first portion...

	a first obtaining module for obtaining an indication that
		generic holder: a first obtaining module
		functional language: for obtaining an indication that...

	a second sending module a second portion of data
		generic holder: a second sending module
		functional language: a second portion of data...

Claim(s) 26
	a second obtaining module for obtaining the load threshold
		generic holder: a second obtaining module
		functional language: for obtaining the load threshold...

	a third obtaining module for obtaining the network load
		generic holder: a third obtaining module
		functional language: for obtaining the network load...

	a comparing module for comparing the network load
		generic holder: a comparing module
		functional language: for comparing the network load...

Claim(s) 31
	a first receiving module for receiving a first portion
		generic holder: a first receiving module
		functional language: for receiving a first portion...

	a first obtaining module for obtaining an indication that
		generic holder: a first obtaining module
		functional language: for obtaining an indication that...

	a sending module for sending the indication to
		generic holder: a sending module
		functional language: for sending the indication to...

	a second receiving module for receiving a second portion
		generic holder: a second receiving module
		functional language: for receiving a second portion...

Claim(s) 32
	a second obtaining module for obtaining the load threshold
		generic holder: a second obtaining module
		functional language: for obtaining the load threshold...

	a third obtaining module for obtaining the network load
		generic holder: a third obtaining module
		functional language: for obtaining the network load...

	a comparing module for comparing the network load
		generic holder: a comparing module
		functional language: for comparing the network load...


35 USC §101 - Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s)  is/are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim(s) 33, 36
The claimed invention is directed to non-statutory subject matter because a broadest reasonable interpretation of the claim subject matter is directed to software. Software per se is not patent-eligible subject matter. 
Claim(s) 34, 35, 37, 38 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 17 and 18-19, 28
With regards to the element(s)
	wherein obtaining an indication comprises:
	obtaining the load threshold;
	obtaining the network load estimate; and
	comparing the network load estimate to the load threshold.
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 22, 29 and 23-24, 30
Independent claims 22 and 29 are directed to the statutory matter of a machine (i.e., a first node and a second node respectively). 
A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). 

However, the claimed machine does not recite any parts. Rather the claim body is direction to functional language with citation of the what the first and second node comprises. Consequently, the claim is indefinite. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 25 and 26
The claim(s) recite variants of:
a second sending module a second portion of data of the data content to the second node, 	

Grammatically this limitation makes no sense particularly the phrase “a second sending module a second portion”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Marin_940 (US5936940)
Claim(s) 1, 22, 25
Marin_940 teaches
at the first node: 
sending a first portion of data of the data content to the second node; Dynamic congestion control is provided during the event that data is communicated between a sender node and receiver nodes. Accordingly a sender node sends data to a receiver node. <FIGs. 1, 4, 6, 8, 9; Summary, col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
	obtaining an indication that a network congestion criteria is fulfilled, said indication being based on a comparison of a network load estimate to a load threshold; and Packet acknowledgement signal is sent from receiver node to sending node, said signal includes a congestion state value based on comparing (i) a desired utilization level (ii) a “small amount of congestion” level, or (iii) a “serious congestion condition” level with measured congestion at the receiver. For example, during a transmission sender rate can transition from a first rate to a second rate based on a provided index which is based the congestion state detected <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>
	sending a second portion of data of the data content to the second node, wherein the first portion of data is sent using a first congestion control type and the second portion of data is sent using a second congestion control type. Congestion control state configures the sender to adjust the rate based on congestion state at the receiver. The parameters corresponding to an initial rate prior to the adjustment can be considered a first type of control type and the rate after the adjustment can be considered a second congestion control type. For example, each index corresponding to a rate an be considered a type (see FIGs. 5, 6) <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
With regards to apparatus claim 25, Marin_940 discloses network device such as an end node including a sending, obtaining and receiving module for carrying out the embodiments. <FIGS. 1-3>
Claim(s) 2
Marin_940 teaches
wherein the first congestion control type yields to the second congestion control type. The senders transmit in accordance with the adjusted rate and not the initial rate. Accordingly, this can be considered the initial rate (first type of control) is “yielding” to the adjusted rate (second type of control) as the initial rate is implicitly no longer used in lieu of the adjusted rate <FIGs. 1, 4, 6, 8, 9; col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
Claim(s) 3
Marin_940 teaches
wherein the network load estimate is based on the sending of the first portion of data. State congestion detection is based on the data being transmitted by the sender. For example, FIG. 7 shows transmitted data 55 and corresponding ACK being received, the ACK that can indicate a state of congestion being based on the sent data in 55 <FIGs. 7, 8; col. 13: Ln to Col: Ln 10 >
Claim(s) 4
Marin_940 teaches
wherein the network load estimate is based on data throughput measurements in connection to the sending of the first portion of data. State congestion detection is based on the data rate (throughput) being transmitted by the sender. For example, FIG. 7 shows transmitted data 55 and corresponding ACK being received, the ACK that can indicate a state of congestion being based on the sent data in 55. Further, table of FIG. 6 shows how the state congestion adjustment is determined based on the transmission rate of the sender <FIGs. 6, 7, 8; Col. 9: Ln 31 to Col. 12: Ln 8, col. 13: Ln to Col: Ln 10 >
Claim(s) 5
Marin_940 teaches
wherein the network load estimate is based on data throughput measurements in a congestion avoidance state of the first congestion control type. State congestion detection is based on the data rate (throughput) being transmitted by the sender. Implicitly taught is the sender can be in state index set in order to avoid the next level of congestion (i.e., a higher state), which can be considered a “congestion avoidance state.” <FIGs. 6, 7, 8; Col. 9: Ln 31 to Col. 12: Ln 8, col. 13: Ln to Col: Ln 10 >
Claim(s) 6
Marin_940 teaches
wherein the load threshold is established based on data throughput measurements using a third congestion control type. The congestion state and corresponding index is determined by comparing at least: (i) a desired utilization level (ii) a “small amount of congestion” level, or (iii) a “serious congestion condition” level with measured congestion at the receiver.  Accordingly any of the aforementioned levels can be considered “established” by comparing them with the measured congestion, wherein the measured congestion can be measured during use of a particular type. For example, the parameters corresponding to an initial rate prior to the comparison/rate adjustment can be considered a first type of control type and the rate after the adjustment can be considered a second congestion control type.  Accordingly, the claimed third type of control can be considered the “adjusted” or “second type” of control type (i.e., the first and third control type are not necessarily different) <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>
Claim(s) 7
Marin_940 teaches
wherein the load threshold is established in a congestion avoidance state of the third congestion control type. In the case where the first and third congestion control types are the same, at the time the receiver performs the congestion measurement to update the congestion state of the sender, state congestion detection is based on the data rate (throughput) being transmitted by the sender. Implicitly taught is the sender can be in state index set in order to avoid the next level of congestion (i.e., a higher state), which can be considered a “congestion avoidance state.” <FIGs. 6, 7, 8; Col. 9: Ln 31 to Col. 12: Ln 8, col. 13: Ln to Col: Ln 10 >
Claim(s) 8
Marin_940 teaches
wherein the third congestion control type is the same type as the second congestion control type. The congestion state and corresponding index is determined by comparing at least: (i) a desired utilization level (ii) a “small amount of congestion” level, or (iii) a “serious congestion condition” level with measured congestion at the receiver.  Accordingly any of the aforementioned levels can be considered “established” by comparing them with the measured congestion, wherein the measured congestion can be measured during use of a particular type. For example, the parameters corresponding to an initial rate prior to the comparison/rate adjustment can be considered a first type of control type and the rate after the adjustment can be considered a second congestion control type.  Accordingly, the claimed third type of control can be considered the “adjusted” or “second type” of control type <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>


Claim(s) 9
Marin_940 teaches
wherein the load threshold is based on at least one of 
a characteristic of the communication network, Any one of the set levels: (i) a desired utilization level (ii) a “small amount of congestion” level, or (iii) a “serious congestion condition” can be considered a characteristic of the communication network. <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>
Claim(s) 10
Marin_940 teaches
wherein the congestion criterion is fulfilled when the network load estimation is less than the load threshold. A sender’s rate can be increased in order to fully utilize the bandwidth efficiently. A scenario is taught wherein when there is a small or no congestion measured (e.g., there is not enough congestion such that the desired utilization level is under), the rate of the sender can be increased. <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>
Claim(s) 16
Marin_940 teaches
wherein obtaining an indication comprises receiving the indication from the second node. packet acknowledgement signal is sent from receiver node to sending node, said signal includes a congestion state value is based on comparing a desired utilization level with measured congestion at the receiver. For example, during a transmission sender rate can transition from rate R(1) to R(2) based on the congestion state detected <FIGs. 1, 4, 6, 8, 9; col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
Claim(s) 20
Marin_940 teaches
wherein the network load estimate is based on data throughput measurements at the first node. Receiver node performs the calculations to determine a congestion state value based on comparing a desired utilization level with measured congestion at the receiver. <FIGs. 1, 4, 6, 8, 9; col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
Claim(s) 27, 31
Marin_940 teaches
at the second node:  
receiving a first portion of data of the data content from the first node; Dynamic congestion control is provided during the event that data is communicated between a sender node and receiver nodes. Accordingly a sender node sends data to a receiver node. <FIGs. 1, 4, 6, 8, 9; Summary, col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
	obtaining an indication that a network congestion criteria is fulfilled,  said indication being based on a comparison of a network load estimate to a load threshold; 
	sending the indication to the first node; and Packet acknowledgement signal is sent from receiver node to sending node, said signal includes a congestion state value based on comparing (i) a desired utilization level (ii) a “small amount of congestion” level, or (iii) a “serious congestion condition” level with measured congestion at the receiver. For example, during a transmission sender rate can transition from a first rate to a second rate based on a provided index which is based the congestion state detected <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>
	receiving a second portion of data of the data content from the first node,  wherein the first portion of data being sent using a first congestion control type and the second portion of data being sent using a second congestion control type. Congestion control state configures the sender to adjust the rate based on congestion state at the receiver. The parameters corresponding to an initial rate prior to the adjustment can be considered a first type of control type and the rate after the adjustment can be considered a second congestion control type. For example, each index corresponding to a rate an be considered a type (see FIGs. 5, 6) <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 10: Ln 47, Col. 12: Ln 9-27Col. 14 Ln 11-65; Claim 1>
With regards to apparatus claim 29, Marin_940 discloses network device such as an end node including a sending, obtaining and receiving module for carrying out the embodiments
Claim(s) 32
Marin_940 teaches
further comprising: a second obtaining module for obtaining the load threshold;		a third obtaining module for obtaining the network load estimate; and a comparing module for comparing the network load estimate to the load  Sender node includes modules for obtaining (i) the different levels/indices of congestion state, and (ii) measure congestion level and comparing the measured congestion with the different levels to determine which congestion state is current. <FIGs. 1, 4, 5, 6, 8, 9; col. 8: Ln. 64 to Col. 12: Ln 27, Col. 14 Ln 11-65; Claim 1>

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of Skog_470 (US20160094470)
Claim(s) 11
Marin_940 does not explicitly teach
wherein the first congestion control type is associated with one of 
Vegas, and 
Low Extra Delay Background Transport, LEDBAT.
However in a similar endeavor, Skog_470 teaches
wherein a first congestion control type is associated with one of 
Low Extra Delay Background Transport, LEDBAT. congestion mechanism Embodiments of the invention may be based on any type of congestion mechanism which is based on interrupting transmission of data packets to the receiver for an idle time period if congestion is detected along the data path connecting sender and receiver, and in particular TCP congestion mechanisms such as LEDBAT <para. 0021, 0027, 0041>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Skog_470. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved congestion mechanism in a communications network, particularly in radio environments <para. 0014>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of OHKAWA_054 (US20170289054)
Claim(s) 11
Marin_940 does not explicitly teach
wherein the first congestion control type is associated with one of 
Vegas, and 
Low Extra Delay Background Transport, LEDBAT.
However in a similar endeavor, OHKAWA_054 teaches
wherein the first congestion control type is associated with one of 
Vegas, A first candidate is a first type of congestion control that includes a slow loss-based control, such as Tahoe, or Renoin, in which a congestion state is detected from a packet loss, and a slow delay-based control, such as Vegas, in which a congestion state is detected from RTT. <para. 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by OHKAWA_054. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved congestion techniques, particularly in recognizing what congestion control is being performed at a receiving apparatus. <Summary, para. 0034-0035>.
Claim(s) 12
Marin_940 does not explicitly teach
wherein the second congestion control type is associated with one of 
Reno, 
Cubic, and 
Bottleneck Bandwidth and Roundtrip propagation time, BBR.
However in a similar endeavor, OHKAWA_054 teaches
wherein the second congestion control type is associated with one of 
Reno, A first candidate is a first type of congestion control that includes a slow loss-based control, such as Tahoe, or Renoin,(this is a typo in the pub that is intended to be Reno as it is known that the Tahoe and Reno types are associated and the fact there is no generally known protocol named Renoin in congestion control) in which a congestion state is detected from a packet loss, and a slow delay-based control, such as Vegas, in which a congestion state is detected from RTT. <para. 0068>.
Cubic, and A third candidate is a third type of congestion control, such as BIC, or CUBIC. <para. 0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by OHKAWA_054. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved congestion techniques, particularly in recognizing what congestion control is being performed at a receiving apparatus. <Summary, para. 0034-0035>.
Claim(s) 13
Marin_940 does not explicitly teach
wherein a third congestion control type is associated with one of 
Reno, 
Cubic, and 
BBR.
However in a similar endeavor, OHKAWA_054 teaches
wherein a third congestion control type is associated with one of 
Reno, A first candidate is a first type of congestion control that includes a slow loss-based control, such as Tahoe, or Renoin,(this is a typo in the pub that is intended to be Reno as it is known that the Tahoe and Reno types are associated and the fact there is no generally known protocol named Renoin in congestion control) in which a congestion state is detected from a packet loss, and a slow delay-based control, such as Vegas, in which a congestion state is detected from RTT. <para. 0068>.
Cubic, and A third candidate is a third type of congestion control, such as BIC, or CUBIC. <para. 0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by OHKAWA_054. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved congestion techniques, particularly in recognizing what congestion control is being performed at a receiving apparatus. <Summary, para. 0034-0035>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of Nakayasu_507 (US20060126507)
Claim(s) 14
Marin_940 does not explicitly teach
wherein the data content comprises a user data.
However in a similar endeavor, Nakayasu_507 teaches
	wherein the data content comprises a user data. User data is monitored for congestion <FIG(s). 2, 3; para. 0032-0035>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Nakayasu_507. One of ordinary skill in the art would have been motivated to make this modification in order to to increase the utilization of a wired line and to minimize the wired line cost that is increased by the introduction of HSDPA. <para. 0010>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of Abdelilah_137 (US20030012137)
Claim(s) 15
Marin_940 does not explicitly teach
wherein the data content comprises one of 
video content, 
audio content, and 
collected data.
However in a similar endeavor, Abdelilah_137 teaches
wherein the data content comprises one of 
video content, Improved congestion control is used to improve transmission of voice and video data. <FIG(s). 2; para. 0018-0020, 0040, 0042>.
audio content, and Improved congestion control is used to improve transmission of voice and video data. <FIG(s). 2; para. 0018-0020, 0040, 0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Abdelilah_137. One of ordinary skill in the art would have been motivated to make this modification in order to to reduce or increase bit rate required to support associated voice, video and data sessions resulting in a reduction in network congestion or improved speech or video quality. <para. 0018>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of Tezuka_392 (US20020141392)
Claim(s) 21
Marin_940 does not explicitly teach
wherein the network load estimate is based on data throughput measurements at the first node.
However in a similar endeavor, Tezuka_392 teaches
	wherein the network load estimate is based on data throughput measurements at the first node. sender station measure congestion state via VDQ, RTCP, and TTL estimations <FIG(s). 24, 25; para. 0127-0135>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Tezuka_392. One of ordinary skill in the art would have been motivated to make this modification in order to provide a network node, e.g., gateway apparatus, that carries out the voice data transmission, maximizes the utilization of the transmission resources of the IP network, and eliminates the causes of the deterioration of the voice data quality. <para. 0013>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marin_940 (US5936940) in view of Monnes_042 (US20100278042)
Claim(s) 23
Marin_940 does not explicitly teach
wherein to obtain the indication the first node is further configured to:
	obtain the load threshold;
	obtain the network load estimate; and
	compare the network load estimate to the load threshold.
However in a similar endeavor, Monnes_042 teaches
wherein to obtain the indication the first node is further configured to:
	obtain the load threshold; UE uses a predetermined threshold to monitor samples in a window. Accordingly it obtains said predetermined threshold . <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
	obtain the network load estimate; and UE obtains on a running average of inter-arrival time for packets over several windows congestion condition is determined based on whether a threshold is exceeded on a consecutive number of windows, <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
	compare the network load estimate to the load threshold. Congestion condition is determined based on whether threshold is exceeded on a consecutive number of windows, <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Monnes_042. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of detecting congestion in a network that may prevent to access <para. 0006, Summary>.
Claim(s) 24
Marin_940 does not explicitly teach
wherein the first node comprises one of 
a user equipment, 
a machine-to-machine device, and 
a vehicle.
However in a similar endeavor, Monnes_042 teaches
wherein the first node comprises one of a user equipment, User equipment for reporting congestion conditions when measured inter-arrival times for communication packets received by the user equipment for a predetermined number of the communication packets over a predetermined time period has exceeded a threshold value. <FIG(s). 5, 6, 7; para. 0008, 0014, 0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Monnes_042. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of detecting congestion in a network that may prevent to access <para. 0006, Summary>.
Claim(s) 26
Marin_940 does not explicitly teach
further comprising:
		a second obtaining module for obtaining the load threshold;
		a third obtaining module for obtaining the network load estimate; and
		a comparing module for comparing the network load estimate to the load threshold.
However in a similar endeavor, Monnes_042 teaches
further comprising: 
a second obtaining module for obtaining the load threshold; UE includes a module for using a predetermined threshold to monitor samples in a window. Accordingly it obtains said predetermined threshold . <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
	a third obtaining module for obtaining the network load estimate; and UE includes a module for obtaining on a running average of inter-arrival time for packets over several windows congestion condition is determined based on whether a threshold is exceeded on a consecutive number of windows, <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
	a comparing module for comparing the network load estimate to the load threshold. UE includes a module that performs determining congestion condition based on whether threshold is exceeded on a consecutive number of windows, <FIG(s). 6, 7; para. 0072-0074, 0084-0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Marin_940 with the embodiment(s) disclosed by Monnes_042. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of detecting congestion in a network that may prevent to access <para. 0006, Summary>.

Relevant Cited References
US20190150027
US20170013502
US20040009773
US20050135248

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415